Per Curiam,
This appeal is from an order entering judgment for the defendants, non obstante veredicto, in an action by the plaintiff to recover for injuries caused by the upsetting of her automobile, which at the time was driven by an employee of the defendants. The plaintiff’s automobile had been left by her because of a broken chain at Cain Station, some thirty-seven miles west of Philadelphia. On the morning of the accident, she telephoned John A. Bunn, a personal friend, who was the manager of the bureau of adjustment of accounts in the defendant’s store and requested him to send her a competent man to repair the automobile and to run it back to the city with her as a passenger. The request for a man to make repairs was complied with by the automobile department of the defendant’s store, the repairs were made and on the return to the city, the machine was upset and the plaintiff was injured. The ground of her action was that the defendants contracted to transport her in safety from Cain Station to Philadelphia, and that by reason of the negligence of their employee she was injured.
The defendants maintained, in connection with their general business as retail merchants, ¿ department for selling and repairing automobiles and they sent men out to bring in automobiles to be repaired and to de*15liver them when repaired, but they did not undertake to carry persons as passengers. With this department Mr. Bunn had no connection whatever, and there was no ground for the implication of authority in him to do anything in connection therewith. Giving to the plaintiff’s testimony the greatest force that can be claimed for it, she did not show that either Mr. Bunn or the manager of the automobile department had authority, real or apparent to contract to bring her back to the city nor that the latter made or was requested to make such a contract.
The judgment is affirmed.